IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EAST HILL PROPERTY MANAGEMENT            : No. 770 MAL 2018
AND WILLIAM C. HUYLER, III,              :
                                         :
                   Respondents           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
STEVEN AND ALINA VOLKOVA-BURDA,          :
                                         :
                   Petitioners           :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.